Title: From George Washington to William Hull, 29 December 1786
From: Washington, George
To: Hull, William



Dear Sir,
Mount Vernon 29th Decr 1786.

I informed you in my last, that my own knowledge of the Western Country was rather general than otherwise, but promised to lose no opportunity of collecting every information which I thought might facilitate your intended settlement. Since which time I have had occasion to send Mr Lear out as far as Pittsburg to transact some business for me in that quarter; I directed him to make such enquiries & to gain such information respecting the points touched upon in your letter as would enable me to answer it with more precision than my own knowledge would permit me to do. He has just returned, & I take the earliest opportunity of conveying to you such information as I hope will be satisfactory.
Cattle of every kind may be purchased in the neighbourhood of Pittsburg very reasonably & in any numbers. Iron castings, bar iron &c. may be bought there, & perhaps cheaper than they can be carried out by families that are removing. The prices of the following articles at & near Pittsburgh, will enable you to determine whether it wou’d be best to carry them out or purchase them there.


               
                  
                   Pennsa Cury
               
               
                   Cows
                  £4 d £4:10
               
               
                  The Cows are not so large nor so good as those in Nw
                     England.
               
               
                   Sheep
                  16/
               
               
                   Hogs
                  18/ Cwt
               
               
                   Beeves
                  25/ Cwt
               
               
                   Corn
                  2/6 d 2/8 pr bushl
               
               
                   Wheat
                  3/6 d 4/ Do
               
               
                   Flour
                  15/ Cwt
               
               
                   Salt
                  20/ & 25/ ⅌ bushl
               
               
                   Iron Castings
                  1/ ⅌ lb.
               
               
                   Bar iron
                   /8d. do
               
               
                   Wrought do
                  2/ do
               
               
                   Whiskey
                  3/ ⅌ gallon.
               
               
                   Dry goods 40 ⅌ Ct from their cost at
                     Philada.
               
            
There is no furnace in the Western Country—the nearest to those parts is on the Potomac, sixty miles below Fort Cumberland. Salt may be purchased at Kentucky cheaper than at Pittsburgh, as they have salt Springs in that Country from which they can supply themselves with that article.
You desired my advice respecting the best mode of effecting your plan; but as you did not point out to me the part of the Country where the settlement is intended to be made; I can only give you my opinion as to the best plan of getting over the Alleghany mountains to the western waters.
I should think it would be well (if the settlers intend going out in large bodies) to send some person into that Country to make proper arrangements previous to their going; such as to procure Cattle & provisions, provide boats to go down the river &c. The families could come to Alexandria by water: from thence to Fort Cumberland which is 150 miles there is a good waggon road. From the latter place it would be best to pursue Braddocks road (which is well settled & has good accomodations upon it) to Red Stone 75 miles from Cumberland, where boats are built for the purpose of going down the Ohio, & which is the general rendezvous for people going into the Western Country. These Boats are flat, very large & capable of carrying forty or fifty Tons: they cost from twenty to thirty pounds Pennsylvania currency,

according to their size. They generally stop at Pittsburgh in their way down, to procure any Articles they may have occasion for: or boats may be procured at that place which is 50 miles from Red Stone old Fort, & the people can embark there. I am &c.

G: Washington

